Exhibit 10.1

 

AMENDED AND RESTATED

CONFIDENTIALITY, NON-SOLICITATION and

NON-COMPETITION AGREEMENT

 

This AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (this “Agreement”) is entered into and effective as of July 29, 2015,
by and between EQT Corporation, a Pennsylvania corporation (EQT Corporation and
its subsidiary companies are hereinafter collectively referred to as the
“Company”), and David L. Porges (the “Employee”).  This Agreement amends and
restates in its entirety that certain Confidentiality, Non-Solicitation and
Non-Competition Agreement by and between the Company and the Employee originally
dated as of September 8, 2008, as amended effective January 1, 2014 (the
“Original Agreement”).

 

WITNESSETH:

 

WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and

 

WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non-solicitation covenants from the Employee; and

 

WHEREAS, the Employee is willing to agree to these confidentiality,
non-competition and non-solicitation covenants by entering into this Agreement,
which amends and restates the Original Agreement, in exchange for the Company’s
agreement to pay the severance benefits described in Section 3 below in the
event that Employee’s employment with the Company is terminated in certain
circumstances; and

 

WHEREAS, the Company and the Employee are parties to that certain Amended and
Restated Change of Control Agreement, originally dated as of September 8, 2008,
and previously amended and restated as of February 19, 2013 (the “Change of
Control Agreement”);

 

WHEREAS, the Company and Employee are terminating the Change of Control
Agreement by mutual agreement pursuant to the Termination of Amended and
Restated Change of Control Agreement (the “Termination Agreement”) being entered
into concurrently herewith, and desire and intend that this Agreement shall
replace and supersede the Change of Control Agreement in its entirety; and

 

WHEREAS, the Company and Employee acknowledge and agree that this Agreement
shall not be effective unless and until the Termination Agreement shall have
been executed and delivered by the Company and the Employee;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Restrictions on Competition and
Solicitation.  While the Employee is employed by the Company and for a period of
thirty (30) months after the date of Employee’s termination of employment with
the Company for any reason Employee will not, directly or indirectly, expressly
or tacitly, for himself/herself or on behalf of any entity conducting business
anywhere in the Restricted Territory (as defined below): (i) act in any capacity
for any business in which his/her duties at or for such business include
oversight of or actual involvement in providing services which are competitive
with the services or products being provided or which are being produced or
developed by the Company, or were under investigation by the Company within the
last two (2) years prior to the end of Employee’s employment with the Company,
(ii) recruit investors on behalf of an entity which engages in activities which
are competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company, or (iii) become employed by such an entity in any capacity which would
require Employee to carry out, in whole or in part, the duties Employee has
performed for the Company which are competitive with the services or products
being provided or which are being produced or developed by the Company, or were
under active investigation by the Company within the last two (2) years prior to
the end of Employee’s employment with the Company.  Notwithstanding the
foregoing, the Employee may purchase or otherwise acquire up to (but not more
than) 1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934.  This covenant shall
apply to any services, products or businesses under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company only to the extent that Employee acquired or was privy to confidential
information regarding such services, products or businesses.  Employee
acknowledges that this restriction will prevent Employee from acting in any of
the foregoing capacities for any competing entity operating or conducting
business within the Restricted Territory and that this scope is reasonable in
light of the business of the Company.

 

Restricted Territory shall mean (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or
(iii) the entire geographic location of any natural gas and oil play in which
the Company has decided to make or has made an offer to purchase or lease assets
for the purpose of conducting any of the business activities described in
subparagraphs (i) and (ii) above within the six (6) month period immediately
preceding the end of the Employee’s employment with the Company provided that
Employee had actual knowledge of the offer or decision to make an offer prior to
Employee’s separation from the Company.  For geographic locations of natural gas
and oil plays, refer to the maps produced by the United States Energy
Information Administration located at www.eia.gov/maps.

 

2

--------------------------------------------------------------------------------


 

Employee agrees that for a period of thirty (30) months following the
termination of Employee’s employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee’s separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee’s separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of Employee’s
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee’s employment with the Company to be offered in the
future.

 

While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee’s termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on his/her own
behalf or on behalf of any other person or entity solicit or induce, or cause
any other person or entity to solicit or induce, or attempt to solicit or
induce, any employee, consultant, vendor or independent contractor to leave the
employ of or engagement by the Company or its successors, assigns or affiliates,
or to violate the terms of their contracts with the Company.

 

2.                                      Confidentiality of Information and
Nondisclosure.  Employee acknowledges and agrees that his/her employment by the
Company necessarily involves his/her knowledge of and access to confidential and
proprietary information pertaining to the business of the Company.  Accordingly,
Employee agrees that at all times during the term of this Agreement and for as
long as the information remains confidential after the termination of Employee’s
employment, he/she will not, directly or indirectly, without the express written
authority of the Company, unless directed by applicable legal authority having
jurisdiction over Employee, disclose to or use, or knowingly permit to be so
disclosed or used, for the benefit of himself/herself, any person, corporation
or other entity other than the Company, (i) any information concerning any
financial matters, employees of the Company, customer relationships, competitive
status, supplier matters, internal organizational matters, current or future
plans, or other business affairs of or relating to the Company, (ii) any
management, operational, trade, technical or other secrets or any other
proprietary information or other data of the Company, or (iii) any other
information related to the Company which has not been published and is not
generally known outside of the Company.  Employee acknowledges that all of the
foregoing constitutes confidential and proprietary information, which is the
exclusive property of the Company.  Nothing in this Section 2 prohibits Employee
from reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation.

 

3.                                      Severance Benefit.  If the Employee’s
employment is terminated by the Company for any reason other than Cause (as
defined below) or if the Employee terminates his/her

 

3

--------------------------------------------------------------------------------


 

employment for Good Reason (as defined below), the Company shall provide
Employee with the following:

 

(a)  A lump sum payment payable within 60 days following Employee’s termination
date equal to thirty (30) months of Employee’s base salary in effect at the time
of such termination, or immediately prior to the event that serves as the basis
for termination for Good Reason;

 

(b)  A lump sum payment payable within 60 days following Employee’s termination
date equal to two and one-half times the average annual incentive (bonus)
payment earned by the Employee under the Company’s applicable Short-Term
Incentive Plan (or any successor plan) for the three (3) full years prior to
Employee’s termination date;

 

(c)  A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage;

 

(d)  A lump sum payment payable within 60 days following Employee’s termination
date equal to $250,000;

 

(e)  Subject to Section 14 of this Agreement, all stock options, restricted
stock, restricted stock units and other time-vesting equity awards granted to
Employee under the 2009 EQT Corporation Long-Term Incentive Plan (as amended,
the “2009 LTIP”), the EQT Corporation 2014 Long-Term Incentive Plan (as amended
from time to time, and including any successor plan thereto, the “2014 LTIP”),
the EQT Midstream Services, LLC 2012 Long-Term Incentive Plan (as amended from
time to time, and including any successor plan thereto, the “2012 LTIP”), the
EQT GP Services, LLC 2015 Long-Term Incentive Plan (as amended from time to
time, and including any successor plan thereto, the “2015 LTIP”), and any other
long-term incentive plan of the Company (the 2009 LTIP, the 2014 LTIP, the 2012
LTIP, the 2015 LTIP and any other long-term incentive plan of the Company are,
collectively, the “LTIPs”) shall immediately become vested and exercisable in
full and/or all restrictions on such awards shall lapse (for avoidance of doubt,
this provision shall supersede any provision to the contrary contained in any
award agreement or program); and

 

(f)  Subject to Section 14 of this Agreement, all performance-based equity
awards granted to Employee by the Company under the LTIPs shall remain
outstanding and shall be earned, if at all, based on actual performance through
the end of the performance period as if Employee’s employment had not been
terminated (for avoidance of doubt, this provision shall supersede any provision
to the contrary contained in any award agreement or program).

 

The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in addition to any payments and/or
benefits to which the Employee would otherwise be entitled under the EQT
Corporation Severance Pay Plan (as amended from time to time).  The Company’s
obligation to provide the payments and benefits under this Section 3 shall be
contingent upon the following:

 

(a)  Employee’s execution of a release of claims in a form acceptable to the
Company; and

 

4

--------------------------------------------------------------------------------


 

(b)  Employee’s compliance with his/her obligations hereunder, including, but
not limited to, Employee’s obligations set forth in Sections 1 and 2 (the
“Restrictive Covenants”).

 

Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his/her
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company.  If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his/her termination not later than 30 days after such
termination.

 

Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within 90 days after: (i) a reduction in Employee’s base salary of
10% or more (unless the reduction is applicable to all similarly situated
employees); (ii) a reduction in Employee’s annual short-term bonus target of 10%
or more (unless the reduction is applicable to all similarly situated
employees); (iii) a significant diminution in Employee’s job responsibilities,
duties or authority; (iv) a change in the geographic location of Employee’s
primary reporting location of more than 50 miles; and/or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement.  A
termination by Employee shall not constitute termination for Good Reason unless
Employee first delivers to the General Counsel of the Company written notice:
(i) stating that Employee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event).  The Company
shall have a reasonable period of time (not less than 30 days after receipt of
Employee’s written notice that Employee is resigning for Good Reason) to take
action to correct, rescind or substantially reverse the occurrence supporting
termination for Good Reason as identified by Employee.  Failure by the Company
to act or respond to the written notice shall not be deemed to be an admission
that Good Reason exists.

 

4.                                      Severability and Modification of
Covenants.  Employee acknowledges and agrees that each of the Restrictive
Covenants is reasonable and valid in time and scope and in all other respects. 
The parties agree that it is their intention that the Restrictive Covenants be
enforced in accordance with their terms to the maximum extent permitted by law. 
Each of the Restrictive Covenants shall be considered and construed as a
separate and independent covenant.  Should any part or provision of any of the
Restrictive Covenants be held invalid, void, or unenforceable, such invalidity,
voidness, or unenforceability shall not render invalid, void, or unenforceable
any other part or provision of this Agreement or such Restrictive Covenant.  If
any of the provisions of the Restrictive Covenants should ever be held by a
court of competent jurisdiction to exceed the scope permitted by the applicable
law, such provision or provisions shall be automatically modified to such lesser
scope as such court may deem just and proper for the reasonable protection of
the Company’s legitimate business interests and may be enforced by the Company
to that extent in the manner described above and all other provisions of this
Agreement shall be valid and enforceable.

 

5

--------------------------------------------------------------------------------


 

5.                                      Reasonable and Necessary Agreement.  The
Employee acknowledges and agrees that:  (i) this Agreement is necessary for the
protection of the legitimate business interests of the Company; (ii) the
restrictions contained in this Agreement are reasonable; (iii) the Employee has
no intention of competing with the Company within the limitations set forth
above; (iv) the Employee acknowledges and warrants that Employee believes that
Employee will be fully able to earn an adequate livelihood for Employee and
Employee’s dependents if the covenant not to compete contained in this Agreement
is enforced against the Employee; and (v) the Employee has received adequate and
valuable consideration for entering into this Agreement.

 

6.                                      Injunctive Relief and Attorneys’ Fees. 
The Employee stipulates and agrees that any breach of the Restrictive Covenants
by the Employee will result in immediate and irreparable harm to the Company,
the amount of which will be extremely difficult to ascertain, and that the
Company could not be reasonably or adequately compensated by damages in an
action at law.  For these reasons, the Company shall have the right, without the
need to post bond or prove actual damages, to obtain such preliminary, temporary
or permanent injunctions, orders or decrees as may be necessary to protect the
Company against, or on account of, any breach by the Employee of the Restrictive
Covenants.  In the event the Company obtains any such injunction, order, decree
or other relief, in law or in equity, the duration of any violation of Section 1
shall be added to the applicable restricted period specified in Section 1. 
Employee understands and agrees that, if the parties become involved in a
lawsuit regarding the enforcement of the Restrictive Covenants and if the
Company prevails in such legal action, the Company will be entitled, in addition
to any other remedy, to recover from Employee its reasonable costs and
attorneys’ fees incurred in enforcing such covenants.  The Company’s ability to
enforce its rights under the Restrictive Covenants or applicable law against
Employee shall not be impaired in any way by the existence of a claim or cause
of action on the part of Employee based on, or arising out of, this Agreement or
any other event or transaction arising out of the employment relationship.

 

7.                                      Binding Agreement.  This Agreement
(including the Restrictive Covenants) shall be binding upon and inure to the
benefit of the successors and assigns of the Company.

 

8.                                      Employment at Will.  Employee shall be
employed at-will and for no definite term.  This means that either party may
terminate the employment relationship at any time for any or no reason.

 

9.                                      Executive Alternative Work Arrangement
Employment Status.  As part of the Original Agreement, Employee elected to
participate in the “Executive Alternative Work Arrangement” program upon
Employee’s voluntary discontinuance of full-time status.  The Executive
Alternative Work Arrangement classification will be automatically assigned to
Employee if and when Employee incurs a termination of employment that meets each
of the following conditions (an “Eligible Termination”): (a) Employee’s
employment is terminated by the Company for any reason other than Cause or
Employee gives the Company (delivered to the Vice President and Chief Human
Resources Officer) at least 90 days’ advance written notice of Employee’s
intention to discontinue employment, (b) Employee is a board-designated
executive officer in good standing with EQT Corporation as of the time of
his/her termination of employment, and (c) Employee’s employment shall not have
been terminated by Employee for Good Reason.  The terms and conditions of
Employee’s Executive Alternative Work

 

6

--------------------------------------------------------------------------------


 

Arrangement, which were set forth in an Executive Alternative Work Arrangement
Employment Agreement attached as Exhibit A to the Original Agreement, are being
revised and updated currently herewith, and are set forth in the form of
Executive Alternative Work Arrangement Employment Agreement attached as
Exhibit A to this Agreement.  Employee agrees to execute an Executive
Alternative Work Arrangement Employment Agreement, in a form substantially
similar to the one attached hereto as Exhibit A, within 90 days prior to
Employee’s relinquishment of full-time status, which agreement will become
effective automatically on the day following Employee’s Eligible Termination. 
Without limiting the foregoing, Employee agrees that he/she will not be eligible
for the Executive Alternative Work Arrangement, including the post-employment
benefits described therein if Employee’s termination of employment is not an
Eligible Termination.

 

10.                               Applicable Law; Exclusive Forum Selection;
Consent to Jurisdiction.  The Company and Employee agree that this Agreement
shall be governed by and construed and interpreted in accordance with the laws
of the Commonwealth of Pennsylvania without giving effect to its conflicts of
law principles.  Except to the extent that a dispute is required to be submitted
to arbitration as set forth in Section 11 below, Employee agrees that the
exclusive forum for any action to enforce this Agreement, as well as any action
relating to or arising out of this Agreement, shall be the state courts of
Allegheny County, Pennsylvania or the United States District Court for the
Western District of Pennsylvania, Pittsburgh Division.  With respect to any such
court action, Employee hereby (a) irrevocably submits to the personal
jurisdiction of such courts; (b) consents to service of process; (c) consents to
venue; and (d) waives any other requirement (whether imposed by statute, rule of
court, or otherwise) with respect to personal jurisdiction, service of process,
or venue.  Both parties hereto further agree that such courts are convenient
forums for any dispute that may arise herefrom and that neither party shall
raise as a defense that such courts are not convenient forums.

 

11.                               Agreement to Arbitrate.  Employee and the
Company agree that any controversy, claim, or dispute between Employee and the
Company arising out of or relating to this Agreement or the breach thereof, or
arising out of any matter relating to the Employee’s employment with the Company
or the termination thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”), and judgment upon the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof.  The arbitration shall be
governed by the Federal Arbitration Act, shall be held in Pittsburgh,
Pennsylvania, and shall be conducted before a panel of three (3) arbitrators
(the “Arbitration Panel”).  The Company and Employee shall each select one
arbitrator from the AAA National Panel of Commercial Arbitrators (the
“Commercial Panel”), and the AAA shall select a third arbitrator from the
Commercial Panel.  The Arbitration Panel shall render a reasoned opinion in
writing in support of its decision.  Any award rendered by the Arbitration Panel
shall be final, binding, and confidential as between the parties. 
Notwithstanding this agreement to arbitrate, in the event that Employee breaches
or threatens to breach any of Employee’s obligations under the Restrictive
Covenants, the Company shall have the right to file an action in one of the
courts specified in Section 10 above seeking temporary, preliminary or permanent
injunctive relief to enforce Employee’s obligations under the Restrictive
Covenants.

 

7

--------------------------------------------------------------------------------


 

12.                               Notification of Subsequent
Employment.                 Employee shall upon termination of his/her
employment with the Company, as soon as practicable and for the length of the
non-competition period described in Section 1 above, notify the Company: (i) of
the name, address and nature of the business of his/her new employer; (ii) if
self-employed, of the name, address and nature of his/her new business;
(iii) that he/she has not yet secured new employment; and (iv) each time his/her
employment status changes.  In addition, Employee shall notify any prospective
employer that this Agreement exists and shall provide a copy of this Agreement
to the prospective employer prior to beginning employment with that prospective
employer.  Any notice provided under this Section 12 (or otherwise under this
Agreement) shall be in writing directed to the General Counsel, EQT Corporation,
625 Liberty Avenue, Suite 1700, Pittsburgh, PA 15222-3111.

 

13.                               Mandatory Reduction of Payments in Certain
Events.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Employee (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (such benefits, payments or distributions are
hereinafter referred to as “Payments”) would, if paid, be subject to the excise
tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then, prior to the making of any Payments to the
Employee, a calculation shall be made comparing (i) the net after-tax benefit to
the Employee of the Payments after payment by the Employee of the Excise Tax, to
(ii) the net after-tax benefit to the Employee if the Payments had been limited
to the extent necessary to avoid being subject to the Excise Tax.  If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”).  The reduction of the Payments
due hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the change in control transaction, as determined by the Determination Firm
(as defined in Section 13(b) below).  For purposes of this Section 13, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. 
For purposes of this Section 13, the “Parachute Value” of a Payment means the
present value as of the date of the change in control transaction of the portion
of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the Determination Firm for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.

 

(b)                                 All determinations required to be made under
this Section 13, including whether an Excise Tax would otherwise be imposed,
whether the Payments shall be reduced, the amount of the Reduced Amount, and the
assumptions to be utilized in arriving at such determinations, shall be made by
an independent, nationally recognized accounting firm or compensation consulting
firm mutually acceptable to the Company and the Employee (the “Determination
Firm”) which shall provide detailed supporting calculations both to the Company
and the Employee within 15 business days after the receipt of notice from the
Employee that a Payment is due to be made, or such earlier time as is requested
by the Company.  All fees and expenses of the Determination Firm shall be borne
solely by the Company.  Any determination by the Determination Firm shall be
binding upon the Company and the Employee.  As a result of

 

8

--------------------------------------------------------------------------------


 

the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Determination Firm hereunder, it is possible
that Payments which the Employee was entitled to, but did not receive pursuant
to Section 13(a), could have been made without the imposition of the Excise Tax
(“Underpayment”), consistent with the calculations required to be made
hereunder.  In such event, the Determination Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Employee but no later than
March 15 of the year after the year in which the Underpayment is determined to
exist, which is when the legally binding right to such Underpayment arises.

 

(c)                                  In the event that the provisions of Code
Section 280G and 4999 or any successor provisions are repealed without
succession, this Section 13 shall be of no further force or effect.

 

14.                               Internal Revenue Code Section 409A.

 

(a)                                 General.  This Agreement shall be
interpreted and administered in a manner so that any amount or benefit payable
hereunder shall be paid or provided in a manner that is either exempt from or
compliant with the requirements of Section 409A of the Code and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder.
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed.  Neither the Company, nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Employee as a result of the application of
Section 409A of the Code.

 

(b)                                 Separation from Service.  For purposes of
the Agreement, the term “termination,” when used in the context of a condition
to, or the timing of, a payment hereunder, shall be interpreted to mean a
“separation from service” as such term is used in Section 409A of the Code.

 

(c)                                  Six-Month Delay in Certain Circumstances. 
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code (“Non-Exempt Deferred Compensation”) would otherwise be
payable or distributable under this Agreement by reason of Employee’s separation
from service during a period in which Employee is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Employee’s separation from service (or, if
Employee dies during such period, within thirty (30) days after Employee’s
death) (in either case, the “Required Delay Period”); and

 

9

--------------------------------------------------------------------------------


 

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.

 

(d)                                 Timing of Release of Claims.  Whenever in
this Agreement a payment or benefit is conditioned on Employee’s execution of a
release of claims, such release must be executed and all revocation periods
shall have expired within sixty (60) days after the date of termination; failing
which such payment or benefit shall be forfeited.  If such payment or benefit
constitutes Non-Exempt Deferred Compensation, and if such 60-day period begins
in one calendar year and ends in the next calendar year, the payment or benefit
shall not be made or commence before the second such calendar year, even if the
release becomes irrevocable in the first such calendar year.  In other words,
Employee is not permitted to influence the calendar year of payment based on the
timing of his/her signing of the release.

 

15.                               Entire Agreement.  This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements (including the Original Agreement and
the Change of Control Agreement) and understandings, oral or written.  This
Agreement may not be changed, amended, or modified, except by a written
instrument signed by the parties; provided, however, that the Company may amend
this Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.

 

(Signatures on following page)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his/her
hand, all as of the day and year first above written.

 

 

EQT CORPORATION

 

EMPLOYEE

 

 

 

 

 

 

By:

/s/ Charlene Petrelli

 

/s/ David L. Porges

 

 

David L. Porges

Name: Charlene Petrelli

 

 

 

 

 

Title:

Vice President &

 

 

 

Chief Human Resources Officer

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT

 

This is an Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQT Corporation (together with its
subsidiaries, “EQT” or the “Company”) and David L. Porges (“Employee”).

 

WHEREAS, Employee is an executive officer of EQT who desires to relinquish that
status and discontinue full-time employment with EQT but continue employment
with EQT on a part-time basis; and

 

WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least 100 (but no more than 400) hours per year; and

 

WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;

 

NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:

 

1.                                      The term of this Agreement is for the
one-year period commencing on the day after Employee’s full-time status with EQT
ceases.  During that period, Employee will hold the position of an Executive
Alternative Work Arrangement employee of EQT.  Employee’s status as Executive
Alternative Work Arrangement (and this one-year Agreement) will automatically
renew annually unless either party terminates this Agreement by written notice
to the other not less than 30 days prior to the renewal date.  The automatic
annual renewals of this Agreement will cease, however, at the end of five years
of Executive Alternative Work Arrangement employment status.

 

2.                                      During each one-year period in Executive
Alternative Work Arrangement employment status, Employee is required to provide
no less than 100 hours of service to EQT.  During each one-year period, Employee
will also make himself/herself available for up to 300 additional hours of
service upon request from the Company.  All such hours of service will occur
during the Company’s regularly scheduled business hours (unless otherwise agreed
by the parties), and no more than fifty (50) hours will be scheduled per month
(unless otherwise agreed by the parties).

 

3.                                      Employee shall be paid an hourly rate
for Employee’s actual services provided under this Agreement.  The hourly rate
shall be Employee’s annual base salary in effect immediately prior to Employee’s
change in employee classification to Executive Alternative Work Arrangement
employment status divided by 2080.  Employee shall submit monthly time sheets in
a form agreed upon by the parties, and Employee will be paid on regularly
scheduled payroll dates in accordance with the Company’s standard payroll
practices following submission of his/her time sheets.  Notwithstanding the
foregoing, in the event that during any one-year

 

12

--------------------------------------------------------------------------------


 

period in Executive Alternative Work Arrangement employment status, EQT requests
Employee to provide less than 100 hours of service, EQT shall pay Employee for a
minimum of 100 hours of service (regardless of the actual number of hours of
service), with any remaining amount owed payable on the next regularly scheduled
payroll date following the end of the applicable one-year period.  If either
party terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof, no additional compensation will be paid to Employee pursuant
to this Section 3.

 

4.                                      Employee shall be eligible to continue
to participate in the group medical (including prescription drug), dental and
vision programs in which Employee participated immediately before the
classification change to Executive Alternative Work Arrangement (as such plans
might be modified by the Company from time-to-time), but Employee will be
required to pay 100% of the Company’s premium (or premium equivalent) rates to
the carriers (the full active employee premium rates — both the employee portion
and the employer portion -  as adjusted year-to-year) for participation in such
group insurance programs.  If Employee completes five years of Executive
Alternative Work Arrangement employment status or if the Company terminates the
Executive Alternative Work Arrangement prior to the fifth anniversary hereof
other than pursuant to paragraph 17 hereof, Employee will be allowed to
participate in such group insurance programs at 102% of the then-applicable full
active employee premium rates (both the employee portion and the employer
portion) until the earlier of:  (i) Employee becomes eligible to receive
Medicare benefits and (ii) Employee reaches age 70, even though Employee is no
longer employed by EQT.  Employee acknowledges that, to the extent, if at all,
the Company’s cost to include Employee in the group insurance programs pursuant
to this paragraph exceeds the cost paid by the Employee, the benefits provided
hereunder may result in taxable income to the Employee.  All amounts required to
be paid by Employee pursuant to this paragraph shall be due not later than 30
days after written notice thereof is sent by the Company.  Company may terminate
the benefits provided under this Agreement upon 30 days written notice of any
failure by Employee to timely perform his/her payment obligation hereunder,
unless such failure is earlier cured.

 

5.                                      During the term of this Agreement,
Employee will continue to receive service credit for purposes of calculating the
value of the Medical Spending Account.

 

6.                                      Employee shall not be eligible to
participate in the Company’s life insurance and disability insurance programs,
401(k) Plan, ESPP, or any other retirement or welfare benefit programs or
perquisites of the Company.  Likewise, Employee shall not receive any paid
vacation, paid holidays or car allowance.

 

7.                                      Employee is not eligible to receive
bonus payments under any short-term incentive plans of EQT, and is not eligible
to receive any new grants under EQT’s long-term incentive plans, programs or
arrangements.

 

8.                                      Effective not later than the
commencement of this Executive Alternative Work Arrangement, Employee shall be
deemed to have retired for purposes of measuring vesting and/or post-termination
exercise periods of all forms of long term incentive awards.  The timing of any
payments for such awards will be as provided in the underlying plans, programs
or arrangements and is subject to any required six-month delay in payment if
Employee is a

 

13

--------------------------------------------------------------------------------


 

“specified employee” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) at the time of Employee’s separation from service, with
respect to payments made by reason of Employee’s separation from service. 
Nothing in this paragraph 8, or in paragraph 7, shall prevent (a) the continued
vesting of previously granted long-term incentive awards to the extent the award
agreement therefore expressly contemplates continued vesting while the recipient
serves as a member of the Board of Directors of the Company or an affiliate or
(b) grants of non-employee director awards to an individual solely because such
individual serves on the Board of Directors of the Company or an affiliate. 
Notwithstanding anything contained herein to the contrary, any special vesting
and/or payment provisions applicable to Employee’s long-term incentive awards
pursuant to that certain Amended and Restated Confidentiality, Non-Solicitation
and Non-Competition Agreement between EQT and Employee dated July 29, 2015 (as
amended from time to time, the “Non-Competition Agreement”) shall apply and be
given effect.

 

9.                                      The Company shall either pay on behalf
of Employee or reimburse Employee for the cost of (i) monthly dues for one
country club and one dining club (such clubs to be approved by the Company’s
Chief Executive Officer), and (ii) executive level physicals (currently “gold”
level) and related health and wellness services for Employee and Employee’s
spouse (up to a maximum annual benefit of $15,000), in each case during the term
of this Agreement or, if the Company terminates the Executive Alternative Work
Arrangement prior to the fifth anniversary hereof other than pursuant to
paragraph 17 hereof, through the fifth anniversary hereof in accordance with and
on the dates specified in the Company’s policies; provided, however, that no
such payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of the Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee’s taxable year following the taxable year in which the expense was
incurred.  The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of reimbursable expenses in
a different taxable year, and such payments or reimbursement shall not be
subject to liquidation or exchange for another benefit.

 

10.                               Employee shall continue to have mobile
telephone service and reasonable access to the Company’s Help Desk during the
term of this Agreement or, if the Company terminates the Executive Alternative
Work Arrangement prior to the fifth anniversary hereof other than pursuant to
paragraph 17 hereof, through the fifth anniversary hereof; provided, however, if
the provision of such service will result in taxable income to Employee, then no
such taxable service shall be provided until the first day following the
six-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of the Code.

 

11.                               Employee shall receive tax, estate and
financial planning services from providers approved in advance by the Company
during the term of this Agreement or, if the Company terminates the Executive
Alternative Work Arrangement prior to the fifth anniversary hereof other than
pursuant to paragraph 17 hereof, through the fifth anniversary hereof, in amount
not to exceed $15,000 per calendar year, to be paid directly by the Company in
accordance with and on the dates specified in the Company’s policies; provided,
however, that no such payments or

 

14

--------------------------------------------------------------------------------


 

reimbursements shall be made until the first day following the six-month
anniversary of Employee’s separation from service if Employee is a specified
employee at the time of separation from service, all within the meaning of
Section 409A of Code; provided, further, that to the extent reimbursed or paid,
all reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee’s taxable year
following the taxable year in which the expense was incurred.  The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of payments or reimbursable expenses in a different
taxable year, and such payments or reimbursement shall not be subject to
liquidation or exchange for another benefit.

 

12.                               During the term of this Agreement, Employee
shall maintain an ownership level of Company stock equal to not less than
one-half of the value last required as a full-time Employee.  In the event that
at any time during the term of this Agreement Employee does not maintain the
required ownership level, Employee shall promptly notify the Company and
increase his or her ownership to at least the required level.  Any failure of
Employee to maintain at least the required ownership level for more than three
months during the term of this Agreement shall constitute and be deemed to be an
immediate termination by Employee of his or her Executive Alternative Work
Arrangement.

 

13.                               This Agreement sets forth all of the payments,
benefits, perquisites and entitlements to which Employee shall be entitled upon
assuming Executive Alternative Work Arrangement employment status.  Employee
shall not be entitled to receive any gross-up payments for any taxes or other
amounts with respect to amounts payable under this Agreement.

 

14.                               Nothing in this Agreement shall prevent or
prohibit the Company from modifying any of its employee benefits plans,
programs, or policies.

 

15.                               Non-Competition and Non-Solicitation.  The
covenants as to non-competition and non-solicitation contained in Section 1, and
as to notification of subsequent employment in Section 12, in each case of the
Non-Competition Agreement shall remain in effect throughout Employee’s
employment with EQT in Executive Alternative Work Arrangement employment status
and for a period of thirty (30) months, in the case of non-competition
covenants; thirty (30) months, in the case of non-solicitation covenants
relating to customers and prospective customers; and thirty-six (36) months, in
the case of non-solicitation covenants relating to employees, consultants,
vendors or independent contractors, in each case after the termination of
Employee’s employment as an Executive Alternative Work Arrangement employee.  It
is understood and agreed that if Employee’s employment as an Executive
Alternative Work Arrangement employee terminates for any reason in the midst of
any one-year term period as provided under this Agreement (including, without
limitation, a termination pursuant to Sections 4, 12 or 17 of this Agreement),
the covenants as to non-competition and non-solicitation contained in the
Non-Competition Agreement shall remain in effect throughout the remainder of
that one-year term and for a period of thirty (30) months, in the case of
non-competition covenants, and thirty-six (36) months, in the case of
non-solicitation covenants, months thereafter.

 

16.                               Confidential Information and Non-Disclosure. 
Employee acknowledges and agrees that Employee’s employment by the Company
necessarily involves Employee’s

 

15

--------------------------------------------------------------------------------


 

knowledge of and access to confidential and proprietary information pertaining
to the business of the Company.  Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee’s employment, Employee will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of Employee, any person, corporation or other entity other than the
Company, (i) any information concerning any financial matters, employees of the
Company, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, (ii) any management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
or (iii) any other information related to the Company which has not been
published and is not generally known outside of the Company.  Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company.  Nothing in this
Section 16 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.

 

17.                               EQT may terminate this Agreement and
Employee’s employment at any time for Cause.  Solely for purposes of this
Agreement, “Cause” shall mean: (i) Employee’s conviction of a felony, a crime of
moral turpitude or fraud or Employee having committed fraud, misappropriation or
embezzlement in connection with the performance of his/her duties;
(ii) Employee’s willful and repeated failures to substantially perform assigned
duties; or (iii) Employee’s violation of any provision of this Agreement or
express significant policies of the Company.  If the Company terminates
Employee’s employment for Cause, the Company shall give Employee written notice
setting forth the reason for his/her termination not later than 30 days after
such termination.

 

18.                               Except as otherwise provided herein, in the
event of any controversy, dispute or claim arising out of, or relating to this
Agreement, or the breach thereof, or arising out of any other matter relating to
the Employee’s employment with EQT or the termination of such employment, EQT
may seek recourse for injunctive relief to the courts having jurisdiction
thereof and if any relief other than injunctive relief is sought, EQT and the
Employee agree that such underlying controversy, dispute or claim shall be
settled by arbitration conducted in Pittsburgh, Pennsylvania in accordance with
this Section 18 of this Agreement and the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”).  The matter shall be heard and
decided, and awards, if any, rendered by a panel of three (3) arbitrators (the
“Arbitration Panel”).  EQT and the Employee shall each select one arbitrator
from the AAA National Panel of Commercial Arbitrators (the “Commercial Panel”)
and AAA shall select a third arbitrator from the Commercial Panel.  Any award
rendered by the Arbitration Panel shall be final, binding and confidential as
between the parties hereto and their heirs, executors, administrators,
successors and assigns, and judgment on the award may be entered by any court
having jurisdiction thereof.

 

19.                               EQT shall have the authority and the right to
deduct or withhold, or require Employee to remit to EQT, an amount sufficient to
satisfy federal, state, and local taxes (including Employee’s FICA obligation)
required by law to be withheld with respect to any

 

16

--------------------------------------------------------------------------------


 

payment or benefit provided pursuant to this Agreement.  The obligations of EQT
under this Agreement will be conditioned on such payment or arrangements and EQT
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Employee.

 

20.                               It is understood and agreed that upon
Employee’s discontinuation of full-time employment and transition to Executive
Alternative Work Arrangement employment status hereunder, Employee has no
continuing rights under Section 3 of the Non-Competition Agreement and such
section shall have no further force or effect.

 

21.                               The provisions of this Agreement are
severable.  To the extent that any provision of this Agreement is deemed
unenforceable in any court of law, the parties intend that such provision be
construed by such court in a manner to make it enforceable.

 

22.                               This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Company.

 

23.                               This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to conflict of law principles.

 

24.                               This Agreement supersedes all prior agreements
and understandings between EQT and Employee with respect to the subject matter
hereof (oral or written), including but not limited to Section 3 of the
Non-Competition Agreement.  It is understood and agreed, however, that the
covenants as to non-competition, non-solicitation, confidentiality and
nondisclosure contained in Sections 1 and 2 of the Non-Competition Agreement
remain in effect as modified herein, along with the provisions in Sections 4, 5,
6, 7, 8, 11 and 12 of the Non-Competition Agreement.

 

25.                               This Agreement may not be changed, amended, or
modified except by a written instrument signed by both parties, provided that
the Company may amend this Agreement from time to time without Employee’s
consent to the extent deemed necessary or appropriate, in its sole discretion,
to effect compliance with Section 409A of the Code, including regulations and
interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to Employee.

 

(Signatures on following page)

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

EQT CORPORATION

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

Name: David L. Porges

 

 

 

 

 

 

Title

 

Date

 

 

 

 

 

 

Date

 

 

 

18

--------------------------------------------------------------------------------